DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20 and 22-23 are objected because of the informalities. 
The phrase "claim 18" should be "claim 19" in claim 20. 
The phrase "claim 18" should be "claim 19" in claim 22. 
The phrase "claim 18" should be "claim 22" in claim 23. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-11, 19-21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gibert (“Convolutional Neural Networks for Malware Classification”, 2016).

Regarding claim 1, Gibert teaches: An apparatus for computing, comprising: 
	a converter to receive and convert a binary file into a multi-dimensional array, the binary file to be executed on the apparatus or another apparatus (Fig. 5.1 and [p. 54] e.g., “a given malware binary file can be read as a vector of 8 bit unsigned integers and organized into a 2D array.” Examiner notes that Fig. 3.4 shows converting a binary file into an image, which is a 2D array.

    PNG
    media_image1.png
    223
    631
    media_image1.png
    Greyscale
); and
	an analyzer coupled to the converter to: process the multi-dimensional array to detect and classify malware embedded within the multi-dimensional array using at least one partially retrained artificial neural network (ANN) having an input layer, an output layer and a plurality of hidden layers between the input and output layers ([p. 13] e.g., “the machine learning algorithms and features used to detect and classify malware.” [p. 59] e.g., “we have proposed a novel approach to classify samples of malicious software from their representation as gray-scale images.” [p. 53] e.g., “Convolutional Neural Networks for learning discriminative patterns from the malware images.” [p. 61-66] Gibert teaches CNNs as artificial neural network (ANN) having an input layer, an output layer and a plurality of hidden layers.); and 
	output a classification result; wherein the classification result is used to prevent execution of the binary file on the apparatus or another apparatus ([p. 67] e.g., “First are presented the results of the CNNs obtained during training and validation” [p. 11] e.g., “The program capabilities and behavior can be observed either by examining its code or by executing it in a safe environment. 1. Static Analysis. It refers to the analysis of a program without executing it.” [p. 12] e.g., “The two principal tasks that have been carried out within the scope of malware analysis are (1) malware detection and (2) malware classification.” Examiner notes that the malware classification results of the CNNs would be used to prevent execution of a binary file.).  
	
Regarding claim 2, Gibert teaches: The apparatus of claim 1. 
	Gibert further teaches: wherein the multi-dimensional array is a 2D array (Fig. 5.1 and [p. 54] e.g., “a given malware binary file can be read as a vector of 8 bit unsigned integers and organized into a 2D array.”).

Regarding claim 3, Gibert teaches: The apparatus of claim 2. 
	Gibert further teaches: wherein the converter is to first convert the binary file to a vector of 8-bit unsigned integers, and then convert the vector to the 2D array (Fig. 5.1 and [p. 54] e.g., “a given malware binary file can be read as a vector of 8 bit unsigned integers and organized into a 2D array.”).

Regarding claim 4, Gibert teaches: The apparatus of claim 3. 
	Gibert further teaches: wherein the converter is further to first convert the vector to an internal 2D array, and then resize the internal 2D array prior to the outputting the 2D array ([p. 59] e.g., “The image and the height of the images varies depending on the file size and thus, before feeding the images as input all images had been downsampled to 32 by 32 pixels.”; Fig. 5.12 and [p. 62-63] e.g., “As in the previous architecture, the input layer consists of 32x32 neurons and is followed by a convolutional layer composed by 64 filters of size 3x3. The output of the convolutional layer is (32−3+1) * (32−3+1) = 30 * 30 = 900 for each feature map and a total of 30 * 30 * 64 = 57600. Next it is applied a max-pooling layer which takes as input the output of the convolutional layer and outputs the maximum activation of all 2x2 regions reducing the output to 15 * 15 * 64.” Examiner notes that the 30 * 30 * 64 and 15 * 15 * 64 maps shown in Fig. 5.12 are the internal 2D arrays. 

    PNG
    media_image2.png
    505
    754
    media_image2.png
    Greyscale
).

Regarding claim 10, Gibert teaches: The apparatus of claim 1. 
	Gibert further teaches: comprising a malware detector having the converter and the analyzer ([p. 54] e.g., “a given malware binary file can be read as a vector of 8 bit unsigned integers and organized into a 2D array.” [p. 59] e.g., “we have proposed a novel approach to classify samples of malicious software from their representation as gray-scale images.” Examiner notes that converting a binary file into a 2D array is mapped to the converter, and classifying samples of malicious software from images is mapped to the analyzer.).  

Regarding claim 11, Gibert teaches: The apparatus of claim 1. 
	Gibert further teaches: comprising an operating system having the converter and the analyzer ([p. 14] e.g., “Artificial Neural Networks are a family of models inspired by the way biological nervous systems, such as the brain, process information which enables a computer to learn from data.” [p. 53] e.g., “Convolutional Neural Networks for learning discriminative patterns from the malware images.” [p. 54] e.g., “a given malware binary file can be read as a vector of 8 bit unsigned integers and organized into a 2D array.” [p. 59] e.g., “we have proposed a novel approach to classify samples of malicious software from their representation as gray-scale images.” Examiner notes that converting a binary file into a 2D array is mapped to the converter, and classifying samples of malicious software from images is mapped to the analyzer. Examiner further notes that an operating system running on a computer to learn from data has the converter and the analyzer.).  

Regarding claim 19, Gibert teaches: One or more non-transitory computer-readable storage media comprising a plurality of instructions that in response to being executed cause a computing device ([p. 14] e.g., “Artificial Neural Networks are a family of models inspired by the way biological nervous systems, such as the brain, process information which enables a computer to learn from data.”) to: perform the process of claim 1, and is similarly analyzed.

Regarding claim 20, the claim recites the one or more non-transitory computer-readable storage media of claim 2, and is similarly analyzed.

Regarding claim 21, Gibert teaches: The one or more non-transitory computer-readable storage media of claim 19. 
(Fig. 5.1 and [p. 54] e.g., “a given malware binary file can be read as a vector of 8 bit unsigned integers and organized into a 2D array.” [p. 59] e.g., “The image and the height of the images varies depending on the file size and thus, before feeding the images as input all images had been downsampled to 32 by 32 pixels.”; Fig. 5.12 and [p. 62-63] e.g., “As in the previous architecture, the input layer consists of 32x32 neurons and is followed by a convolutional layer composed by 64 filters of size 3x3. The output of the convolutional layer is (32−3+1) * (32−3+1) = 30 * 30 = 900 for each feature map and a total of 30 * 30 * 64 = 57600. Next it is applied a max-pooling layer which takes as input the output of the convolutional layer and outputs the maximum activation of all 2x2 regions reducing the output to 15 * 15 * 64.” Examiner notes that the 30 * 30 * 64 and 15 * 15 * 64 maps shown in Fig. 5.12 are the internal 2D arrays.).
Regarding claim 24, Gibert teaches: A method of detecting malware in binary files, comprising: the process of claim 1, and is similarly analyzed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 9 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibert in view of Gupta (“Transfer learning and the art of using Pre-trained Models in Deep Learning”, 2017).

Regarding claim 5, Gibert teaches: The apparatus of claim 4. 
	Gibert does not explicitly teaches: wherein the resized 2D array has a size of one of 224 by 224, or 299 by 299.  
	However, Gupta teaches: wherein the resized 2D array has a size of one of 224 by 224, or 299 by 299 ([Why would we use Pre-trained Models?] e.g., “To simplify the above architecture after flattening the input image [224 X 224 X 3] into [150528]”).  
In view of the teachings of Gupta it would have been obvious for a person of ordinary skill in the art to apply the teachings of Gupta to Gibert before the effective filing date of the claimed invention in order to save efforts to train a model by using a pre-trained model (cf. Gupta [What is a Pre-trained Model?] e.g., “it saves huge efforts required to re-invent the wheel”).

Regarding claim 6, Gibert teaches: The apparatus of claim 1. 
	Gibert does not explicitly teaches: wherein the at least one partially retrained ANN includes a neural network previously trained to recognize patterns, with the weights of a number of its initial layers frozen, and the weights of a number of its last layers retrained to recognize malware binaries.  
	However, Gupta teaches: wherein the at least one partially retrained ANN includes a neural network previously trained to recognize patterns, with the weights of a number of its initial layers frozen, and the weights of a number of its last layers retrained to recognize malware binaries ([Why would we use Pre-trained Models?] e.g., “So, I used VGG16 model which is pre-trained on the ImageNet dataset and provided in the keras library for use.” [Ways to Fine tune the model] e.g., “What we can do is we keep the weights of initial layers of the model frozen while we retrain only the higher layers.”).  
The motivation to combine Gibert with Gupta is the same rationale as set forth above with respect to claim 5.
 
Regarding claim 7, Gibert in view of Gupta teaches: The apparatus of claim 6. 
	Gibert does not explicitly teaches: wherein the ANN is one of an Inception-BN network, Visual Geometry Group (VGG) network or AlexNet network.  
	However, Gupta teaches: wherein the ANN is one of an Inception-BN network, Visual Geometry Group (VGG) network or AlexNet network ([Why would we use Pre-trained Models?] e.g., “So, I used VGG16 model which is pre-trained on the ImageNet dataset and provided in the keras library for use.”).  
The motivation to combine Gibert with Gupta is the same rationale as set forth above with respect to claim 5.

Regarding claim 9, Gibert in view of Gupta teaches: The apparatus of claim 6.  
	Gibert does not explicitly teaches: wherein the ANN is one of Visual Geometry Group (VGG) 16 or VGG 19, with its top layers frozen and its last three layers retrained to classify malware.  
	However, Gupta teaches: wherein the ANN is one of Visual Geometry Group (VGG) 16 or VGG 19, with its top layers frozen and its last three layers retrained to classify malware ([Why would we use Pre-trained Models?] e.g., “So, I used VGG16 model which is pre-trained on the ImageNet dataset and provided in the keras library for use.” [Ways to Fine tune the model] e.g., “What we can do is we keep the weights of initial layers of the model frozen while we retrain only the higher layers.” Examiner notes that the higher layers is mapped to the last three layers.).  
The motivation to combine Gibert with Gupta is the same rationale as set forth above with respect to claim 5.

Regarding claim 22, the claim recites the one or more non-transitory computer-readable storage media of claim 6, and is similarly analyzed.

Regarding claim 23, the claim recites the one or more non-transitory computer-readable storage media of claim 7, and is similarly analyzed.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibert in view of Gupta, further in view of Mulc (“Inception modules: explained and implemented”, 2016).

Regarding claim 8, Gibert in view of Gupta teaches: The apparatus of claim 6. 
	Gibert in view of Gupta does not explicitly teaches: wherein the ANN is Inception-BN network, with its last layer retrained to classify malware.
	However, Mulc teaches: wherein the ANN is Inception-BN network, with its last layer retrained to classify malware ([¶ 1-2] “If you’re up to date with the AI world, you know that Google recently released a model called Inception v3 with Tensorflow. You can use this model by retraining the last layer per your classification requirements.”).
In view of the teachings of Mulc it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mulc to Gibert before the effective filing date of the claimed invention in order to save the model after training so as to continue training without starting from scratch (cf. Mulc [Model ¶ 1] e.g., “It’s good to save our model after training so we can continue training without starting from scratch.”).
 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibert in view of Davis et al. US 20170017793 A1, hereinafter Davis).

Regarding claim 12, Gibert teaches: The apparatus of claim 1. 
	Gibert does not explicitly teaches: wherein the apparatus is a cloud server.  
	However, Davis teaches: wherein the apparatus is a cloud server ([0028] e.g., “Consistent with the current subject matter, machine learning models can implemented as both cloud-based instances and locally running instances (e.g. at one or more endpoint computers of an organization).”).  
In view of the teachings of Davis it would have been obvious for a person of ordinary skill in the art to apply the teachings of Davis to Gibert before the effective filing date of the claimed invention in order to be more readily updated with improvements in the machine learning and other features that may lead to better discernment of threats (cf. Davis [0033] e.g., “The cloud-based version can be more readily updated with improvements in the machine learning and other features that may lead to better discernment of threats.”).

Claim(s) 13-16, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibert in view of Mays et al. (“Feature Selection for Malware Classification”, 2017, hereinafter Mays).

Regarding claim 13, Gibert teaches: An apparatus for computing, comprising: 
	a converter to receive and convert a binary file into two multi-dimensional arrays, the binary file to be executed on the apparatus or another apparatus (Fig. 5.1 and [p. 54] e.g., “a given malware binary file can be read as a vector of 8 bit unsigned integers and organized into a 2D array.” Examiner notes that Fig. 3.4 shows converting a binary file into an image, which is a 2D array.); 
	a first analyzer [and a second analyzer], each coupled to the converter, and each to: process one of the multi-dimensional arrays to detect and classify malware embedded within the multi-dimensional array using one of a trained, retrained or partially retrained ANN having an input layer, an output layer and a plurality of hidden layers between the input and output layers ([p. 13] e.g., “the machine learning algorithms and features used to detect and classify malware.” [p. 59] e.g., “we have proposed a novel approach to classify samples of malicious software from their representation as gray-scale images.” [p. 53] e.g., “Convolutional Neural Networks for learning discriminative patterns from the malware images.” [p. 61-66] Gibert teaches CNNs as artificial neural network (ANN) having an input layer, an output layer and a plurality of hidden layers.); and 
	output a classification result, the classification result used to prevent execution of the binary file on the apparatus or another apparatus ([p. 67] e.g., “First are presented the results of the CNNs obtained during training and validation” [p. 11] e.g., “The program capabilities and behavior can be observed either by examining its code or by executing it in a safe environment. 1. Static Analysis. It refers to the analysis of a program without executing it.” [p. 12] e.g., “The two principal tasks that have been carried out within the scope of malware analysis are (1) malware detection and (2) malware classification.” Examiner notes that the malware classification results of the CNNs would be used to prevent execution of a binary file.).

	a combiner, coupled to each of the first and second analyzers, to process the classification results and output a combined classification result
	However, Mays teaches: a second analyzer (Fig. 1 and [Testing, ¶ 2] e.g., “The convolutional neural network was also built in the TensorFlow library, taking an input of a 16x64 pixel image. It held four convolutional layers and finished with nine output nodes.” 

    PNG
    media_image3.png
    286
    465
    media_image3.png
    Greyscale
),
	a combiner, coupled to each of the first and second analyzers, to process the classification results and output a combined classification result ([Testing, ¶ 4] e.g., “Finally, we utilized the output float values from each classifier to create an ensemble classifier. To get a final classification from the ensemble classifier we multiplied the accuracy of each classifier on the test set by its output values for each malware. We summed these class values for each classifier. This gave a weighted consensus between the two classifiers.”).  


Regarding claim 14, the claim recites the apparatus of claim 2, and is similarly analyzed.

Regarding claim 15, the claim recites the apparatus of claim 3, and is similarly analyzed.

Regarding claim 16, the claim recites the apparatus of claim 4, and is similarly analyzed.

Regarding claim 18, Gibert in view of Mays teaches: The apparatus of claim 13. 
	Gibert does not explicitly teaches: wherein the ANN of the second analyzer is fully trained on a set of malware images.
	However, Mays teaches: wherein the ANN of the second analyzer is fully trained on a set of malware images (Fig. 1 and [Testing, ¶ 2] e.g., “The convolutional neural network was also built in the TensorFlow library, taking an input of a 16x64 pixel image. It held four convolutional layers and finished with nine output nodes.” [Testing, ¶ 3] e.g., “The entire set of 10,000 malwares was shuffled and split into ten separate sets with 90% of files used for training and 10% for testing.” Examiner notes that Mays teaches the CNN of the second analyzer is fully trained on a set of malware images.) 
The motivation to combine Gibert with Mays is the same rationale as set forth above with respect to claim 13.
 
Regarding claim 25, the claim recites the method of claim 13, and is similarly analyzed.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibert in view of Mays, and further in view of Gupta.

Regarding claim 17, Gibert in view of Mays teaches: The apparatus of claim 13. 
	Gibert in view of Mays does not explicitly teaches: wherein the ANN of the first analyzer includes a neural network previously trained to recognize patterns, with the weights of a number of its initial layers frozen, and the weights of a number of its last layers retrained to recognize malware binaries.    
	However, Gupta teaches: wherein the ANN of the first analyzer includes a neural network previously trained to recognize patterns, with the weights of a number of its initial layers frozen, and the weights of a number of its last layers retrained to recognize malware binaries ([Why would we use Pre-trained Models?] e.g., “So, I used VGG16 model which is pre-trained on the ImageNet dataset and provided in the keras library for use.” [Ways to Fine tune the model] e.g., “What we can do is we keep the weights of initial layers of the model frozen while we retrain only the higher layers.”). 
The motivation to combine Gibert with Gupta is the same rationale as set forth above with respect to claim 5.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Saxe et al. (US 9690938 B1): teaches receiving a potentially malicious file, dividing the potentially malicious file into a set of byte windows, and calculating at least one attribute associated with each byte window from the set of byte windows for the potentially malicious file.
McGrew et al. (US 20160352761 A1): teaches detection of malware and malicious at a network infrastructure device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129